Citation Nr: 1752519	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals, injury low back, with degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran provided testimony before the undersigned at a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2016 testimony before the undersigned, the Veteran stated that his left knee and low back disorders are worse than currently rated.  He stated that the conditions have deteriorated, and have become more painful with a greater degree of restricted motion than reflected in the most recent VA examinations dated in June 2015.  He described his left knee as "extremely" worse, noting that if he gets down on his hands and knees to do something on the floor, he has to use his two arms to pick himself up.  He stated he has no lifting power in his legs due to the left knee and back disability.  He further testified that he now has symptoms of sciatica related to the low back.  See Transcript, pp 6, 7, 11-12, 20.  

In light of the Veteran's statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of low back and left knee disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Moreover, the Moreover, the United States Court of Appeals for Veterans Claims (the Court) has recently held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of"  38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The scheduled VA examination must contain adequate information pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the severity of his residuals, injury low back, with degenerative arthritis, and degenerative joint disease, left knee.  In accordance with Correia, the range of motion and pain levels should be tested actively and passively, in weight-bearing, nonweight-bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

a.  The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

b.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

2.  Thereafter, readjudicate the issues of entitlement to increased ratings for the Veteran's residuals, injury low back, with degenerative arthritis, and degenerative joint disease, left knee.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




